internal_revenue_service number release date index number ------------------------------------------- ------------------------ ---------------------------------- ------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------------------------- telephone number -------------------- refer reply to cc psi b04 plr-141436-15 date date legend husband wife trust trust trust date date year year accounting firm a b c ------------------------------------------------ ------------------------------------------------------ ----------------------------------------------------------------------- --------------------------------------------------------------------------- ---------------------------------------------------------------------------- ----------------- -------------------------- ------- ------- ---------------------- ------------- ------------- --------------- dear ----------------------------- this letter responds to your personal representative’s letter of date and subsequent correspondence requesting generation-skipping_transfer gst tax rulings with respect to trust trust and trust the facts and representations submitted are as follows on date in year husband created trust and funded trust with dollar_figurea trust is an irrevocable_trust for the benefit of husband’s grandchildren and more remote descendants on the same date wife husband’s spouse created trust and plr-141436-15 funded trust with dollar_figureb trust is an irrevocable_trust for the benefit of wife’s grandchildren and more remote descendants on date in year husband created trust and funded trust with dollar_figurec trust is an irrevocable_trust for the benefit of husband’s grandchildren and more remote descendants husband and wife hired accounting firm to prepare their year form sec_709 united_states gift and generation-skipping_transfer_tax returns husband conveyed to accounting firm his intention to allocate gst_exemption to the transfer to trust and wife conveyed to accounting firm her intention to allocate gst_exemption to the transfer to trust in addition husband conveyed his intention to not allocate gst_exemption to trust on husband’s form_709 for year accounting firm correctly reported the transfer to trust as a direct_skip on schedule a part and properly allocated gst_exemption to the transfer on schedule c part column c similarly on wife’s form_709 for year accounting firm correctly reported the transfer to trust as a direct_skip on schedule a part and properly allocated gst_exemption to the transfer on schedule c part column c however in preparing both husband’s year form_709 and wife’s year form_709 accounting firm incorrectly checked the box in column c of part of schedule a indicating an election under sec_2632 to elect out of the deemed_allocation of gst_exemption with respect to husband’s transfer to trust and wife’s transfer to trust with respect to trust accounting firm incorrectly reported on husband’s year form_709 the transfer to trust as an indirect_skip on schedule a part also on schedule a part accounting firm incorrectly checked the box to indicate husband is making an election under sec_2632 accounting firm did attach a statement to the form_709 electing out of the automatic allocation rules under sec_2632 accounting firm should have reported the transfer to trust as a direct_skip on schedule a part and made an election out of the automatic allocation rules under sec_2632 in year husband’s and wife’s attorney reviewed the various trusts created by husband and wife and discovered the errors on the year form sec_709 in an attempt to correct the mistakes husband and wife each filed a late amended year form_709 during year you have requested the following rulings plr-141436-15 husband made an allocation of his available gst_exemption to the dollar_figurea transfer to trust as of date notwithstanding the indication on schedule a part column c that husband elected under sec_2632 to have the deemed_allocation rules not apply to the transfer to trust wife made an allocation of her available gst_exemption to the dollar_figureb transfer to trust as of date notwithstanding the indication on schedule a part column c that wife elected under sec_2632 to have the deemed_allocation rules not apply to the transfer to trust husband substantially complied with the requirements of sec_2632 for electing out of the automatic allocation rules for direct skips with respect to the date transfer of dollar_figurec to trust law and analysis ruling sec_1 - sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2631 provides that for purposes of sec_2631 the gst_exemption amount for any calendar_year shall be equal to the applicable_exclusion_amount under sec_2010 for such calendar_year sec_2632 provides that an individual’s gst_exemption may be allocated at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such return is required to be filed sec_2632 provides that if an individual makes a direct_skip during his lifetime any unused portion of such individual’s unused gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the direct_skip exceeds such unused portion the plr-141436-15 entire unused portion shall be allocated to the property transferred sec_2632 provides that an individual may elect to have sec_2632 not apply to a transfer sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that if a direct_skip occurs during the transferor’s lifetime the transferor’s gst_exemption not previously allocated unused gst_exemption is automatically allocated to the transferred property but not in excess of the fair_market_value of the property on the date of the transfer the transferor may prevent the automatic allocation of gst_exemption by describing on a timely-filed form_709 the transfer and the extent to which the automatic allocation is not to apply sec_26_2632-1 provides in part that a form_709 is timely filed if it is filed on or before the date required for reporting the transfer if it were a taxable gift ie the date prescribed by sec_6075 including any extensions to file actually granted the due_date the automatic allocation of gst_exemption or the election to prevent the allocation if made is irrevocable after the due_date an automatic allocation of gst_exemption is effective as of the date of the transfer to which it relates except as provided above a form_709 need not be filed to report an automatic allocation sec_2632 provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that for purposes of this subsection the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust sec_2632 provides in part that the term gst_trust means a_trust that could have a generation-skipping_transfer with respect to the transferor unless the exceptions enumerated in i through vi apply sec_2632 provides that an individual may elect to have sec_2632 not apply to an indirect_skip sec_2632 provides that an election under sec_2632 shall be deemed to be timely if filed on a timely filed gift_tax_return for the calendar_year in which the transfer was made sec_26_2632-1 provides that a transferor may prevent the automatic allocation of gst_exemption elect out with respect to one or more prior-year transfers subject_to sec_2642 regarding etips made by the transferor to a specified trust or trusts one or more or all current-year transfers made by the transferor to a specified trust or trusts one or more or all future transfers made by the transferor to a specified trust or trusts all future transfers made by the transferor plr-141436-15 to all trusts whether or not in existence at the time of the election out or any combination of paragraphs b ii a through of this section sec_26_2632-1 provides that to elect out the transferor must attach an election out statement to a form_709 filed within the time period provided in sec_26_2632-1 in general the election out statement must identify the trust and specifically must provide that the transferor is electing out of the automatic allocation of gst_exemption with respect to the described transfer or transfers prior-year transfers that are subject_to sec_2642 and to which the election out is to apply must be specifically described or otherwise identified in the election out statement under sec_26_2632-1 to elect out the form_709 with the attached election out statement must be filed on or before the due_date for timely filing the form_709 for the calendar_year in which for a transfer subject_to sec_2642 the etip closes or for all other elections out the first transfer to be covered by the election out was made sec_26_2632-1 provides that a gst_trust election will cause all transfers made by the electing transferor to the trust subject_to the election to be deemed to be made to a gst_trust as defined in sec_2632 thus the electing transferor’s unused gst_exemption may be allocated automatically to such transfers a transferor may prevent the automatic allocation of gst_exemption to future transfers to the trust either by terminating the gst_trust election or by electing out of the automatic allocation of gst_exemption in accordance with sec_26_2632-1 under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period plr-141436-15 in this case the transfer by husband to trust was correctly reported as a direct_skip on schedule a part of husband’s year form_709 and gst_exemption was properly allocated to the transfer on schedule c part column c we conclude that the fact that the box in column c of part of schedule a was checked does not negate the allocation of gst_exemption to the transfer to trust accordingly based on the facts submitted and the representations made we conclude that husband has allocated his available gst_exemption to trust similarly the transfer by wife to trust was correctly reported as a direct_skip on schedule a part of wife’s year form_709 and gst_exemption was properly allocated to the transfer to trust on schedule c part column c we conclude that the fact that the box in column c of part of schedule a was checked does not negate the allocation of gst_exemption to the transfer to trust accordingly based on the facts submitted and the representations made we conclude that wife has allocated her available gst_exemption to trust with regard to husband’s dollar_figurec transfer to trust husband incorrectly reported the transfer as an indirect_skip on schedule a part rather than as a direct_skip on schedule a part husband incorrectly checked the box in schedule a part which indicated an election under sec_2632 when husband should have checked the box in schedule a part which would have indicated an election out of the automatic allocation of gst_exemption pursuant to sec_2632 husband did attach a statement to the form_709 electing out of the automatic allocation rules under sec_2632 husband did not literally comply with the instructions to form_709 or the requirements in the regulations for making an election out of the automatic allocation rules under sec_2632 however literal compliance with the procedural instructions to make an election is not always required elections may be treated as effective where the taxpayer complied with the essential requirements of a regulation or the instructions to the applicable form even though the taxpayer failed to comply with certain procedural directions therein see 67_tc_736 acq in result 1979_1_cb_1 thus an election that does not strictly comply with the instructions on form_709 or the applicable regulations will be deemed valid if the information on the return is sufficient to indicate that the personal representative intended to make the election based upon the facts submitted and the representations made we conclude that the form_709 contains sufficient information to constitute substantial compliance with the requirements of sec_2632 to elect out of the automatic allocation rules for direct skips in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives plr-141436-15 except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely leslie h finlow leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
